 



Exhibit 10.30

         EMPLOYMENT AGREEMENT effective as of September 21, 2002 by and between
R.H. Donnelley Corporation, a Delaware corporation (the “Company”), and Peter J.
McDonald (the “Executive”).

         WHEREAS, the Compensation and Benefits Committee of the Board of
Directors has determined it to be in the Company’s best interest to offer
Executive an employment agreement on substantially the same terms as other
senior executives of the Company; and

         WHEREAS, Executive desires to commence employment with the Company upon
the terms and conditions hereinafter set forth in this agreement (this
“Agreement”);

         NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the validity and
sufficiency of which is hereby acknowledged, the parties agree as follows:

         1.     Term of Employment. Subject to the provisions of Section 8 of
this Agreement, Executive shall be employed by the Company for a period (the
“Employment Term”) commencing on the date hereof (the “Commencement Date”) and
ending on the first anniversary of the Commencement Date. On the first
anniversary of the Commencement Date and each succeeding anniversary thereof,
the Employment Term shall automatically be extended for one additional year
unless, not later than ninety days prior to such anniversary, the Company or the
Executive shall have given notice of its or his intention not to extend the
Employment Term. Any such non-renewal of this Agreement by the Company shall be
treated as a termination of Executive’s employment without Cause, as hereinafter
defined.

         2.     Position. (a) Executive shall serve as a Senior Vice President
of the Company and as President of Donnelley Media. In such position, Executive
shall have such duties and authority commensurate with such position and, to the
extent not inconsistent with the foregoing, as shall be determined from time to
time by the Chief Executive Officer of the Company and/or the Board of Directors
of the Company (the “Board”). Executive shall be employed as the senior most
operational officer of the Company (other than the CEO) and shall report
directly to the Chief Executive Officer.

         (b) During the Employment Term, except as otherwise agreed in writing
between the parties, Executive will devote substantially all of his business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the Board; provided
that nothing herein shall be deemed to preclude Executive from serving on
business, civic or charitable boards or committees, as long as such activities
do not materially interfere with the performance of Executive’s duties
hereunder.

 



--------------------------------------------------------------------------------



 



         3.     Base Salary. Company shall pay Executive an annual base salary
(the “Base Salary”) at the initial annual rate of $375,000, payable in equal
bi-monthly installments or otherwise in accordance with the payroll and
personnel practices of the Company in effect from time to time. Base Salary
shall be reviewed annually by the Board or a committee thereof to which the
Board may from time to time have delegated such authority (the “Committee”) for
possible increase (but not decrease) in the sole discretion of the Board or the
Committee, as the case may be.

         4.     Bonus. With respect to each fiscal year all or part of which is
contained in the Employment Term, Executive shall be eligible to participate in
the Company’s Annual Incentive Program under the 2001 Stock Award and Incentive
Plan or any successor program or plan thereto or thereunder, with a target bonus
opportunity of 65% of Base Salary (the “Bonus”). The Bonus may be paid in cash,
shares of Common Stock (or derivatives thereof) or a combination of both, and
will be governed by the applicable AIP award agreements.

         5.     Additional Compensation. As further compensation, Executive will
be eligible for participation in all other bonuses, long-term incentive
compensation and stock options and other equity participation arrangements made
available generally to senior executives of the Company, on terms and conditions
substantially similar to those offered to other senior executives of the
Company, and with respect to those programs addressed therein, at no less
attractive a level in the aggregate as set forth in the letter to you from Dave
Swanson dated August 20, 2002 (the “Offer Letter”) attached hereto as Exhibit A.
In the event of any conflict or inconsistency between the provisions of the
Offer Letter and of this Agreement, the terms and conditions of this Agreement
shall control.

         6.     Employee Benefits. During the Employment Term, Executive shall
be eligible for employee benefits (including perquisites, fringe benefits,
vacation, pension and profit sharing plan participation and life, health,
accident and disability insurance) made available generally to senior executives
of the Company, on terms and conditions substantially similar to those offered
to other senior executives of the Company, and with respect to those programs
addressed in the Offer Letter, at no less attractive a level in the aggregate as
set forth in the Offer Letter.

         7.     Business Expenses. Reasonable travel, entertainment and other
business expenses incurred by Executive in the performance of his duties
hereunder shall be reimbursed by the Company in accordance with Company policies
in effect from time to time.

         8.     Termination of Employment. Each of Executive and the Company may
terminate the employment of Executive hereunder at any time in accordance with
this Section 8. Executive’s entitlements hereunder in the event of any such
termination shall be as set forth in this Section 8. The provisions of this
Section 8 (and any related provision of Section 10) shall survive any
non-renewal of this Agreement by the Company pursuant to Section 1. With respect
to any termination of employment (voluntary or otherwise), any and all
(i) accrued but unused vacation and (ii) earned but unpaid bonus (with respect
to any full performance period) will be paid at the same time as other payments
provided for herein.

2



--------------------------------------------------------------------------------



 



         (a)  For Cause by the Company. If Executive’s employment is terminated
by the Company for Cause, he shall be entitled to receive his Base Salary
through the Date of Termination, as hereinafter defined. All other benefits due
Executive following Executive’s termination of employment pursuant to this
Section 8(a) shall be determined in accordance with the then-existing plans,
policies and practices of the Company.

         (b)  Death or Disability. Executive’s employment hereunder shall
terminate upon his death and may be terminated by the Company upon his
Disability during the Employment Term. Upon termination of Executive’s
employment hereunder upon the Executive’s Disability or death, Executive or his
estate (as the case may be) shall be entitled to receive Base Salary through the
Date of Termination, plus a pro-rata portion of target Bonus, based on the
number of whole or partial months from the beginning of the bonus period to the
Date of Termination. In addition, if Executive’s employment is terminated as a
result of Disability, Executive shall continue to be eligible to participate in
all health, medical and dental benefit plans of the Company, until age 65 in
accordance with the terms, conditions and elections, if any, applicable to or in
effect with respect to Executive at the Date of Termination.

         (c)  Termination Not Following a Change in Control. If, during the
Employment Term and prior to a Change in Control or more than two years after a
Change in Control, Executive’s employment is terminated by the Company without
Cause, or by Executive under subclauses (i), (ii) or (iii) of the definition of
Good Reason, Executive shall be entitled to the following:



           (i) Base Salary through the Date of Termination at the rate in effect
at the time of Notice of Termination, as defined in Section 8(g) herein, is
given, or if higher, at the rate in effect immediately prior to the event or
circumstance leading to the termination of employment, plus a pro rata (number
of days employed during calendar year divided by 360) portion of the target
Bonus, plus all other amounts to which Executive is entitled under any
then-existing compensation or benefit plan of the Company.



           (ii) In lieu of any further salary payments to Executive for periods
subsequent to the Date of Termination, the Company shall pay as severance pay,
not later than the fifth business day following the Date of Termination, a
severance payment (the “Severance Payment”) equal to two times the sum of
(A) Base Salary at the rate in effect on the date Notice of Termination is
given, or if higher, at the rate in effect immediately prior to the event or
circumstance leading to the termination of employment, plus (B) target Bonus at
the rate in effect on the date of the Notice of Termination is given, or if
higher, at the rate in effect immediately prior to the event or circumstance
leading to the termination of employment without Cause, paid in lump sum without
reduction for time value of money.



           (iii) Continued eligibility to participate in all health, medical and
dental benefit plans of the Company for which Executive was eligible immediately
prior to the time of the Notice of Termination, or comparable coverage, for two
years, or, if sooner, until comparable health insurance coverage is available to
Executive in connection with subsequent employment or self-employment. The
coverage for which Executive shall

3



--------------------------------------------------------------------------------



 





  continue to be eligible under this Section shall be made available at no
greater cost or tax cost to Executive than that applicable to Executive at the
time of termination of employment.              (iv) Term life insurance
equivalent in coverage, and at no greater cost or tax cost to Executive, to that
elected by Executive at the time of the Notice of Termination, until the last
day of the second calendar year beginning after termination of employment, or,
if sooner, until comparable life insurance coverage is available to Executive in
connection with subsequent employment or self-employment.

         (d)  Termination Within Two Years Following a Change in Control. If,
during the Employment Term and within two years following a Change in Control,
Executive’s employment is terminated by the Company without Cause, or by the
Executive for Good Reason, as hereinafter defined, Executive shall be entitled
to the payments and benefits set forth in Section 8(c), except that for purposes
of this Section 8(d), references in such Section to “two times” or “ two years”
shall be changed to “three times” and “three years.” In addition, Executive
shall be entitled to receive, for the three years following termination of
employment or, if sooner, until subsequently employed or self-employed, (i) all
perquisites and similar benefits he was receiving immediately prior to the time
of Notice of Termination, (ii) reimbursement of expenses relating to financial
planning services, up to a maximum amount per year equal to the average of such
amounts paid to Executive for the two calendar years preceding the Date of
Termination and (iii) reimbursement of expenses relating to outplacement
services, subject to a maximum reimbursement under this clause (iii) of $25,000.
For purposes of this Agreement, termination of employment after the commencement
of negotiations with a potential acquiror or business combination partner but
prior to an actual Change of Control shall be deemed to be a termination of
employment within two years following a Change in Control if such negotiations
subsequently result in a transaction with such acquiror or business combination
partner which constitutes a Change in Control.

         (e)  Retirement. If during the Employment Term, Executive retires at
normal retirement age under the Company’s qualified pension plan or any
successor plan, Executive shall be entitled to the payments and benefits
specified in Section 8(b) as if his employment had terminated as a result of
Disability.

         (f)  Voluntary Termination of Employment. If during the Employment
Term, Executive terminates his employment under circumstances other than those
specified elsewhere in this Section 8, Executive shall be entitled to the
payments and benefits specified in Section 8(a).

         (g)  Notice and Date of Termination. (i) Any purported termination of
employment by the Company or by Executive shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 17(i)
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate (by reference to specific Section and sub-section
numbers and letters, for example, Section 8(d)) the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so

4



--------------------------------------------------------------------------------



 



indicated. If the event or circumstance on which the proposed termination of
employment is based is susceptible of cure, the Notice of Termination shall not
be deemed effective until Executive or the Company, as the case may be, has had
at least 30 days to effect such cure, and unless such event or circumstance
persists at the end of such cure period.



           (ii) “Date of Termination” shall mean (A) if employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that Executive shall not have returned to the full-time performance of his
duties during such thirty (30) day period), (B) if employment is terminated by
reason of death, the date of death, and (C) if employment is terminated for any
other reason, subject to the effectiveness of notice and “cure” provisions of
clause (i) above, the date specified in the Notice of Termination (which, in the
case of a termination of employment by the Company for Cause shall not be less
than ten (10) days after the date such Notice of Termination is given); provided
that if within thirty (30) days after any Notice of Termination is given the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or the time for appeal therefrom having expired and no appeal having
been perfected); provided further that the Date of Termination shall be extended
by a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence; and provided, further that in the event Executive gives Notice of
Termination for Good Reason based upon any matter referred to in clause (ii) of
the definition of Good Reason, and it is thereafter determined that said grounds
do not constitute Good Reason, then so long as Executive reasonably believed in
good faith that he had grounds for termination of employment for Good Reason,
the Company may not terminate Executive’s employment for Cause based upon such
matters.

         (h)  Any provision of this Agreement to the contrary notwithstanding,
Executive shall be obligated to execute a general release of claims in favor of
the Company, substantially in the form attached hereto as Exhibit B, as a
condition to receiving benefits and payments under Sections 8(c) or 8(d) of this
Agreement.

         (i)  Notwithstanding anything to the contrary set forth herein, the
following provisions of this Agreement shall survive any termination of
Executive’s employment hereunder and/or termination of this Agreement:
Sections 8, 10, 11, 12, 13, 14, 15, 16 and 17(f) and (g).

         9.     Definitions. (a) “Cause” shall mean (i) Executive’s willful and
continued failure substantially to perform the duties of his position (other
than as a result of total or partial incapacity due to physical or mental
illness or as a result of a termination by Executive for Good Reason, as
hereinafter defined), (ii) any willful act or omission by the Executive
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably (and, in the case of other malfeasance, materially) injurious to
the financial condition or business reputation of the Company or any of its
affiliates, or (iii) the Executive’s conviction of a felony under the laws of

5



--------------------------------------------------------------------------------



 



the United States or any state thereof or any other jurisdiction in which the
Company or any of its subsidiaries conducts business which materially impairs
the value of Executive’s services to the Company or any of its subsidiaries. For
purposes of this definition, no act or failure to act shall be deemed “willful”
unless effected by Executive not in good faith and without a reasonable belief
that such action or failure to act was in or not opposed to the best interests
of the Company.

         (b)  “Change in Control” shall mean the occurrence of any of the
following events:



           (i) Any “person,” as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;



           (ii) During any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person (as defined above) who has entered into
an agreement with the Company to effect a transaction described in subsections
(i), (iii) or (iv) of this definition) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;



           (iii) The shareholders of the Company have approved a merger or
consolidation of the Company with any other company and all other required
governmental approvals of such merger or consolidation have been obtained, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as defined above) becomes the beneficial owner (as defined above) of
more than 20% of the combined voting power of the Company’s then outstanding
securities; or



           (iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, and all other
required governmental approvals of such transaction have been obtained.

6



--------------------------------------------------------------------------------



 



         (c)  “Disability” shall mean the Executive’s inability, as a result of
physical or mental incapacity, to perform the duties of his position for a
period of six (6) consecutive months or for an aggregate of six (6) months in
any twelve (12) consecutive month period. Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

         (d)  “Good Reason” means:



           (i) Removal from, or failure to be reappointed or reelected to,
Executive’s position as specified in Section 2 (other than as a result of a
promotion); or



           (ii) Material diminution in Executive’s title, position, duties or
responsibilities, re-assignment of Executive’s reporting relationship to anyone
other than the Chief Executive Officer, or the assignment to Executive of duties
that are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with Executive’s position as specified in Section 2;
or



           (iii) Reduction in Base Salary or target or maximum Bonus
opportunity, reduction in level of participation in long term incentive, stock
option and other equity award, benefit and other plans for executive officers;
or



           (iv) Relocation of the executive’s principal workplace without his
consent to a location outside the Detroit metropolitan area; or



           (v) Other material breach of this Agreement by the Company.

         10.     Certain Payments. (a) If any of the payments or benefits
received or to be received by Executive in connection with a Change in Control
or Executive’s termination of employment, whether or not pursuant to this
Agreement (such payments or benefits, excluding the Gross-Up Payment, as
hereinafter defined, shall hereinafter be referred to as the “Total Payments”)
will be subject to an excise tax as provided for in Section 4999 of the Internal
Revenue Code (the “Code”) (the “Excise Tax”), the Company shall pay to Executive
an additional amount no later than the due date for Executive’s tax return with
respect to such Excise Tax (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, shall be equal to the Total Payments; provided,
however, that if the Total Payments are less than 360% of the Executive’s Base
Amount, as defined in section 280G(b)(3) of the Code, the Executive shall not be
entitled to the Gross-Up Payment, and the Total Payments shall be reduced as
provided for in Section 10(d) below.

7



--------------------------------------------------------------------------------



 



         (b)  For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
acting as the “Auditor”, as defined below, such payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “Excess parachute payments” within the
meaning of section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive’s residence or, if higher, in the state and locality of
Executive’s principal place of employment, on the date of termination (or if
there is no date of termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 10), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

         (c)  In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, Executive shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (including that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive
to the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) at the time that the amount of such excess is
finally determined. The Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.

         (d)  If the Total Payments would constitute an excess parachute
payment, but are less than 360% of the Base Amount, such payments shall be
reduced to the largest amount that may be paid to the Executive without the
imposition of the Excise Tax or the disallowance as deductions to the Company
under Section 280G of the Code of any such payments. Unless Executive shall have
given prior written notice to the Company specifying a different order, the

8



--------------------------------------------------------------------------------



 



Company shall reduce or eliminate the payments or benefits by first reducing or
eliminating the portion of the payments or benefits that are not payable in cash
and then by reducing or eliminating cash payments, in each case, in reverse
chronological order, starting with payments or benefits that are to be paid
farthest in time from the applicable determination of the Auditor (as defined
below). Any written notice given by Executive pursuant to the preceding sentence
shall take precedence over the provisions of any plan, agreement or arrangement
governing Executive’s entitlement and rights to such payments or benefits.

         (e)  All determinations under this Section 10 shall be made by a
nationally recognized accounting firm selected by the Executive (the “Auditor”),
and the Company shall pay all costs and expenses of the Auditor. The Company
shall cooperate in good faith in making such determinations and in providing the
necessary information for this purpose.

         11.     Indemnification. The Company will indemnify Executive (and his
legal representative or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by applicable law, as in effect at the time of the subject act or
omission, or by the Certificate of Incorporation and By-Laws of the Company, as
in effect at such time or on the Commencement Date, or by the terms of any
indemnification agreement between the Company and Executive, whichever affords
or afforded greatest protection to Executive, and Executive shall be entitled to
the protection of any insurance policies the Company may elect to maintain
generally for the benefit of its directors and officers (and to the extent the
Company maintains such an insurance policy or policies, Executive shall be
covered by such policy or policies, in accordance with its or their terms to the
maximum extent of the coverage available for any Company officer or director),
against all costs, charges and expenses whatsoever incurred or sustained by him
or his legal representatives (including but not limited to any judgment entered
by a court of law) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, suit or proceeding to which Executive
(or his legal representatives or other successors) may be made a party by reason
of his having accepted employment with the Company or by reason of his being or
having been a director, officer or employee of the Company, or any subsidiary of
the Company, or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company. Executive’s rights under this
Section 11 shall continue without time limit for so long as he may be subject to
any such liability, whether or not the Employment Term may have ended.

         12.     Non-Competition. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agrees that

         (a)  during the Employment Term:



           (i) Executive will not directly or indirectly engage in any business
which is in competition with any line of business then conducted by the Company
or its affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other

9



--------------------------------------------------------------------------------



 





  than as a holder of less than 1% of the outstanding capital stock of a
publicly traded corporation), consultant, advisor, agent, sales representative
or other participant, in any location in which the Company or any of its
affiliates then conducts any such competing line of business; and



           (ii) Executive will not directly or indirectly induce any employee of
the Company or any of its affiliates to engage in any activity in which
Executive is prohibited to engage by this Section, or to terminate his or her
employment with the Company or any of its affiliates, and will not directly or
indirectly employ or offer employment to any person who was employed by the
Company or any of its affiliates unless such person shall have ceased to be
employed by the Company or any of its affiliates for a period of at least
12 months; and



           (ii) Executive will not directly or indirectly solicit customers or
suppliers of the Company or its affiliates or induce any such person to
materially reduce or terminate its relationship with the Company.

         (f)  for one year following the Employment Term:



           (i) Executive will not directly or indirectly engage in any local
directional advertising or marketing (whether in print, electronic, wireless or
other format) business or provide pre-press publishing or utilize digital and
intranet technologies to repurpose print directory information for electronic,
wireless or related distribution, in each case which is in competition with the
business then conducted by the Company or its affiliates, whether such
engagement is as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 5% of the outstanding capital stock of a
publicly traded corporation), consultant, advisor, agent, sales representative
or other participant, in any location in which the Company or any of its
affiliates then conducts any such competing line of business; and



           (ii) Executive will not directly or indirectly induce any employee of
the Company or any of its affiliates to engage in any activity in which
Executive is prohibited to engage by this Section, or to terminate his or her
employment with the Company or any of its affiliates, and will not directly or
indirectly employ or offer employment to any person who was employed by the
Company or any of its affiliates unless such person shall have ceased to be
employed by the Company or any of its affiliates for a period of at least
12 months; and



           (iii) Executive will not directly or indirectly solicit customers or
suppliers of the Company or its affiliates or induce any such person to
materially reduce or terminate its relationship with the Company.

         For purposes of this Agreement, “directional advertising or marketing”
shall mean advertising or marketing primarily (1) designed for purposes of
directing consumers who are seeking a product or service to providers of that
product or service in order to satisfy such consumer’s previously

10



--------------------------------------------------------------------------------



 



recognized need or desire for such product or service and (2) generally
delivered by non-intrusive means; and shall be distinguished from “creative
advertising or marketing,” which is primarily (1) designed to stimulate (as
opposed to direct) demand for products or services in consumers who did not
previously recognize such need or desire for such products or services and
(2) generally delivered by intrusive means.

         It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 12 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

         13.     Confidentiality; Nondisparagement. (a) Executive will not at
any time (whether during or after his employment with the Company) disclose or
use for his own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, employees,
organizational structure or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, provided that the foregoing
shall not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Executive agrees that upon termination of
his employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company and its affiliates, except that he may retain personal notes,
notebooks and diaries. Executive further agrees that he will not retain or use
for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.

         (b)  Executive will not knowingly disparage the reputation of the
Company in a manner that causes or is reasonably likely to cause material harm
to its business; provided, however, that Executive may (i) express his own
opinions about the Company to other senior executives of the Company or to the
Board and (ii) comply with applicable legal process, in each case without being
deemed to have violated this provision.

         14.     Material Inducement; Specific Performance. Executive
acknowledges and agrees that the covenants entered into by Executive in
Sections 12 and 13(a) are essential elements of the parties’ agreement as
expressed herein, are a material inducement for the Company to enter

11



--------------------------------------------------------------------------------



 



into this Agreement and the breach thereof would be a material breach of this
Agreement. Executive further acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section 12
or Section 13(a) would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

         15.     Litigation Support. Executive agrees that he will assist and
cooperate with the Company, at the Company’s sole cost and expense and, in the
case of post-termination, in a manner so as to not unreasonably interfere with
any other employment obligations of Executive, in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
affiliates, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or its affiliates, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding, to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
to execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Section, at the Company’s sole cost and expense and,
in the case of post-termination, in a manner so as to not unreasonably interfere
with any other employment obligations of Executive. If Executive determines in
good faith that separate counsel is necessary in connection with its compliance
with this Section 15, then the Company shall pay all reasonable fees and
expenses of such counsel retained by Executive in connection herewith. Following
Executive’s termination of employment, this covenant shall expire and be of no
further force or effect upon the later to occur of (a) one year following such
termination of employment and (b) in the event of termination of employment
under Sections 8(c) or (d), the maximum number of years following such
termination specified in the applicable sub-section during which Executive is
eligible to continue to participate in the Company’s benefit plans.

         16.     Legal Fees. The Company will pay or reimburse Executive, as
incurred, all legal fees and costs incurred by Executive in enforcing his rights
under the Agreement, if Executive’s position substantially prevails. Following a
Change in Control, the Company will pay or reimburse Executive, as incurred, for
all such fees and costs unless Executive’s claim was frivolous or was brought or
pursued by Executive in bad faith.

         17.     Miscellaneous. (a) Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

         (b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein and in the incentive compensation
and other employee benefit plans and arrangements of the Company

12



--------------------------------------------------------------------------------



 



referenced herein. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.

         (c)  No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

         (d)  Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

         (e)  Assignment. This Agreement shall not be assignable by Executive
and shall be assignable by the Company only with the consent of Executive except
as set forth in Section 17(h); provided that no such assignment by the Company
shall relieve the Company of any liability hereunder, whether accrued before or
after such assignment.

         (f)  No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such employment, if obtained, or compensation or benefits
payable in connection therewith, shall reduce any amounts or benefits to which
Executive is entitled hereunder except as provided for in Sections 8(c) and (d).

         (g)  Arbitration. Any dispute between the parties to this Agreement
arising from or relating to the terms of this Agreement (other than as specified
under Section 14 with respect to Sections 12 and 13(a) hereof) or the employment
of Executive by the Company shall be submitted to arbitration in New York, New
York under the auspices of the American Arbitration Association.

         (h)  Successors; Binding Agreement



           (i) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Such assumption and agreement shall be obtained prior to the
effectiveness of any such succession. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. Prior to a Change in Control, the term “Company”
shall also mean any affiliate of the Company to which Executive may be
transferred and the Company shall cause such successor employer to be considered
the “Company” bound by the terms of this Agreement and this Agreement shall be
amended to so provide. Following a Change in Control the term “Company” shall
not mean any affiliate of the Company to which Executive may be transferred
unless Executive shall have

13



--------------------------------------------------------------------------------



 





  previously approved of such transfer in writing, in which case the Company
shall cause such successor employer to be considered the “Company” bound by the
terms of this Agreement and this Agreement shall be amended to so provide.



           (ii) This Agreement shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amount
would still be payable to Executive hereunder if Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the devisee, legatee or other
designee of Executive or, if there is no such designee, to the estate of
Executive.

         (i)  Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at the address appearing from time to time in the personnel records of
the Company and to the Company at the address of its corporate headquarters,
directed to the attention of the Board with a copy to the Secretary of the
Company, or in either case to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

         (j)  Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

         (k) Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

14



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the latest date indicated below.

                Peter J. McDonald Date:             /s/ Peter J. McDonald    

--------------------------------------------------------------------------------

    R.H. DONNELLEY CORPORATION Date:             By:   /s/ Debra M. Ryan        

--------------------------------------------------------------------------------

        Name: Debra M. Ryan
Title: Vice President – Human Resources

15